FARR, J.
Epitomized Opinion
Smith was in the employ of the Wilkoff Company and was in charge of hydraulic machinery. Near this an electric pump was installed to remove water from a pit, and Smith was placed in charge of this pump and was directed to oil it every half hour. Upon the first oiling of the pump his glove caught in nearby cog wheels and his hand was badly mangled. There was some covering or protection over the pump, but it was necessary to remove the cover to oil the pump. The assistant superintendent testified that he instructed Smith to stop the pump by turning the switch before oiling it, but Smith de- - nied this.
Attorneys — Harrington, DeFord, Huxley & Smith, Youngstown, for Wilkoff Co.; W. R. Stewart, for Smith.
The company contended that it contributed to the State Insurance fund and the injury did not result from a violation of a lawful requirement, and Smith was therefore relegated to his remedy before the Industrial Commission. It was also contended that Smith was negligent in not stopping the pump before oiling it. 1027 GC. provides that all exposed cog wheels shall be enclosed with substantial casings. In affirming the judgment for Smith the Court of Appeals held:
1. There was a violation of a lawful requirement because even though the "pump was enclosed with a casing it was necessary to raise the casing to oil the pump, so that the cog wheels were exposed.
2. It is improbable that directions were given to stop the machine every half hour.